LACOMBE, Circuit Judge.
This is a suit in equity praying injunction against improper use of copyright notice. This court has jurisdiction to entertain such suit only by virtue of the amendment to section 4963, Rev. St. U. S., which was contained in the act of March 8, 1897. That act, however, expressly provides that it “shall not apply to any importation or sale of such goods or articles brought into the United States prior to the passage hereof”; i. e. prior to March 3, 1897. Inasmuch as the bill does not aver that the acts complained of are concerned with goods or articles brought here subsequent to that date, it would seem that the bill does not aver facts sufficient to give the court jurisdiction of this suit for injunction by the persons complaining. However that may be, it appears from the record that the particular question is put to the witness touching goods shipped to this country in 1896. As to any impressing, issuing, selling, or importing of such goods with improper copyright notice, this court manifestly has no jurisdiction to maintain this suit, and therefore has no jurisdiction to require the witness to answer. Motion denied.